JOSEPH C. HUTCHESON, Jr., Circuit Judge
(dissenting).
This case was tried to a jury on a record of more than 200 pages and resulted in a verdict for the defendant. On appeal to this court, the majority opinion proposes a reversal of the judgment on the claim that the action of the court in declining to permit the driver of the automobile to be called as an adverse witness constituted reversible error. It does this, though this court, in Maryland Cas. Co. v. Kador, 5 Cir., 225 F.2d 120 had held that action on such a request was within the trial court’s discretion, and in Pan American Cas. Co. v. Reed, 5 Cir., 240 F.2d 336, this court approving the decision in the Kador case, held that in view of the wide latitude given the trial court in the method of examining witnesses generally, no harm had been shown to have resulted from the procedure and therefore no reversible error occurred from the court’s ruling in this respect.
The majority opinion goes counter not only to two apposite decisions in this court and also does complete violence to the long established limitation fixed by statute and rule on this court’s power to reverse1 except'where prejudicial error is shown to have resulted in the absence, as here, of a showing of harm resulting from the claimed error, I must vigorously dissent, especially since this court reverses the district judge in respect of action which the same district judge was encouraged to take by the action of this court in the two cases already tried by him, above cited. The majority recognizes this situation but airily waves it away by an unsupported assertion that the claimed error was harmful, and thus at once discredits the two prior decisions of this court and purports to furnish by assertion authority to hold that the action complained of constituted reversible error despite the controlling rule in this court and in all other federal appellate courts that error unless shown to be harmful cannot be made the basis of reversal. Note 1, supra. Since the majority opinion violates both of these rules, I respectfully dissent.
A careful reading o-f the record, including particularly the examination of the witness Degelos, shows that the witness testified fully and freely and without reservation on all of the questions asked him and that his testimony would *817not have been different if he had been examined as an adverse witness. The majority opinion is not only violative of Sec. 2111 and Rule 61, F.R.Civ.P., note 1, supra, but is directly contrary to the two decisions of this court, cited above, and I must therefore
Dissent.

. Title 28 U.S.C. § 2111. “Harmless error” :
“On the hearing of any appeal or writ of certiorari in any case, the court shall give judgment after an examination of the x-ecord without regard to errors or defects which do not affect the substantial rights of the parties. Added. May 24, 1949, c. 139, § 110, 63 Stat. 105.” Rule 61, Federal Rules of Civil Procedure :
“Harmless Error. No error in either the admission or the exclxxsion of evidence and no error or defect in any ruling or order or in anything done or omitted by the court or by any of the parties is ground for granting a new trial or for setting aside a verdict or for vacating, modifying, or otherwise disturbing a judgment or order, unless refusal to take such action appears to the court inconsistent with substantial justice. The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.”